Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 17/200377 has claims 1-20 pending.

Priority /Filing Date
The present application is a continuation of United States Non-Provisional Application Serial No. 15/642,424, now United States Patent No. 10,973,535, filed on July 6, 2017, which is a continuation of United States Non-Provisional Application Serial No. 13/282,550, now United States Patent No. 9,717,508, filed on October 27, 2011 which claims priority on United States Provisional Application Serial No. 61/408,392, filed on October 29, 2010.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated June 11, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,973,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘535 Patent include all the limitations of this Application as well as additional limitations.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,717,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘508 Patent include all the limitations of this Application as well as additional limitations.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,741,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘263 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 1-10, 13-20 are rejected under 35 U.S.C. l03(a) as being unpatentable over Wong et al. hereinafter Wong (Patent No.: US 8,623,026 B2), in view of Franklin et al. hereinafter Franklin (Patent No.: US 6,327,491 B1).

Regarding claim 1, Wong discloses a method for preoperatively planning the provision of a prosthetic implant device in a surgical procedure (Wong: abstract, column 5 lines 1-10), the method comprising:
creating a virtual model of a native patient tissue (Wong: column 94 lines 28-30: a virtual 3D model; Also see column 100 lines 15-29; column 103 lines 24-35);
receiving from a user a selection of a prosthetic implant device from a first library of components (Wong: column 5 lines 20-28: The patient-adapted (e.g., patient-specific and/or patient-engineered) implant components and guide tools described herein can be selected (e.g., from a library), designed (e.g., preoperatively designed including, optionally, manufacturing the components, instruments, or tools);
placing a virtual representation of the prosthetic implant device into a device orientation relative to the virtual model of the native patient tissue (Wong: column 10 lines 52-56: The template is aligned in an orientation on the joint such that the reference element establishes a reference plane relative to a biomechanical axis of a limb. The template is anchored to the joint such that the contact surface abuts the joint in said orientation.; column 28 lines 30-45: By using cross-sectional or volumetric imaging information, more accurate identification of anatomic landmarks for identifying relevant anatomical and/or biomechanical axis, relevant planes including surgical planes and implant planes, as well as implant axes can be achieved when compared to x-rays or CT scout scans, in particular when the cross-sectional or volumetric data are acquired through neighboring joints; Also see column 93 lines 58-62;
determining at least one landmark orientation for placement of at least one virtual landmark relative to the native patient tissue and to the device orientation, the at least one virtual landmark being representative of a non-tissue landmark (Wong: column 10 lines 5-10: the template may include a reference element, such as a pin or aiming device, for establishing a reference plane relative to at least one of a biomechanical axis and an anatomical axis of a limb; Also see column 44 lines 28-35);
and
identifying a stock instrument from a second library of components for interacting with the non-tissue landmark sequentially after use of the robotic surgical aid to install the non-tissue landmark (Wong: column 44 lines 52-63: These repair systems, including surgical instruments, guides, templates and/or molds, can be catalogued and stored to create a library of systems from which an appropriate system for an individual patient can then be selected; column 79 lines 43-50: The articular surface and shape as well as alignment information generated with the imaging test can be used to shape the surgical assistance device, to select the surgical assistance device from a library of different devices with pre-made shapes and sizes, or can be entered into the surgical assistance device and can be used to define an optimal location and orientation of saw guides or drill holes or guides for reaming devices or other surgical instruments).
Wong do not explicitly teach:
generating a virtual patient-specific target trajectory for a robotic surgical aid relative to the virtual model of the native patient tissue for placement of the non-tissue landmark in the landmark orientation relative to the native patient tissue.
Franklin, in an analogous art, teach:
generating a virtual patient-specific target trajectory for a robotic surgical aid relative to the virtual model of the native patient tissue for placement of the non-tissue landmark in the landmark orientation relative to the native patient tissue (Franklin: column 10 claim 8 : determining the location and the orientation for the instrument guide includes determining a trajectory through the body passing through the target, determining the orientation for the instrument guide based on said trajectory and determining the location for the instrument guide based on a distance along said trajectory from the target; column 7 lines 49-50: remote or robotic control of the instrument and the guide).
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant's invention to modify the teachings of Wong by incorporating determining the location and the orientation for the instrument guide as taught by Franklin for the purpose of reducing the time required for surgery, and can increase the accuracy and precision of targeting (Franklin: column 2 lines 51-53).

Regarding claim 13, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding claim 2, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein creating the virtual model of the native patient tissue is at least partially dependent on an average patient tissue model (Wong: column 71 lines 44-50).

Regarding claim 14, the claim recites the same substantive limitations as claim 2 and is rejected using the same teachings.

Regarding claim 3, the combinations of Wong and Franklin further disclose the method according to claim 1, further comprising receiving, from the user, adjustments to the device orientation of the virtual representation of the prosthetic implant device relative to the virtual model of the native patient tissue (Wong: column 13 lines 28 lines 36: performing an intraoperative adjustment on the position of the second template on the second surface of the joint; column 103 lines 24-35: user interface). 

Regarding claim 15, the claim recites the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding claim 4, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein receiving the selection of the prosthetic implant device includes receiving the selection from a third library of available components from a product line range of a device manufacturer (Wong: column 17 line 66-column 18 line 1: best-fitting implant can be selected from a library of implants or a patient specific custom implant can be generated; Also see column 29 lines 13-16).

Regarding claim 16, the claim recites the same substantive limitations as claim 4 and is rejected using the same teachings.

Regarding claim 5, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein the stock instrument is configured to be stabilized by the non-tissue landmark relative to the native patient tissue during the surgical procedure (Wong: column 71 lines 4-11: the template may include an opening for a pin. The pin can be placed in the bone and the template can be rotated around the pin thereby optimizing, for example, medial and lateral ligament tension in a knee joint or thereby optimizing the cut orientation and resultant rotation and alignment of an implant relative to the anatomic or biomechanical axis).

Regarding claim 17, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding claim 6, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein placing the virtual representation into the device orientation comprises choosing at least one device property, the at least one device property including device size, device shape, device material, number of fasteners, type of fasteners, size of fasteners, shape of fasteners, amount of patient tissue alteration, type of patient tissue alteration, physical quality of the native patient tissue, or a combination thereof (Wong: column 24 lines 38-56: number of pre-manufactured implants that is optimized with regard to any of the following or combinations thereof: AP dimensions and shape, mediolateral dimensions and shape, superoinferior dimensions and shape, shape of the articulating surface, shape and dimensions of the interface in contact with cortical bone, shape and dimensions of intramedullary portions or components).

Regarding claim 18, the claim recites the same substantive limitations as claim 6 and is rejected using the same teachings.

Regarding claim 7, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein the robotic surgical aid includes a landmark guiding feature for placement of the non-tissue landmark in the landmark orientation relative to the native patient tissue (Franklin: column 2 lines 29-38: The fixture includes multiple mounting sections for attaching the fixture to a body at a predetermined mounting location on a body and a reference structure coupled to the mounting sections for guiding a surgical instrument into the body).
Motivation to combine Wong and Franklin is the same as stated above in Claim 1.

Regarding claim 19, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding claim 8, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein the non-tissue landmark is a pin (Wong: column 44 lines 28-34).

Regarding claim 20, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.

Regarding claim 9, the combinations of Wong and Franklin further disclose the method according to claim 1, wherein creating the virtual model of the native patient tissue includes creating a virtual model of a glenoid (Wong: Figures 66A-66D; column 110 lines 14-35).

Regarding claim 10, the combinations of Wong and Franklin further disclose the method according to claim 9, wherein determining the at least one landmark orientation for placement of at least one virtual landmark includes positioning the at least one virtual landmark in a portion of the scapula surrounding the glenoid (Wong: column 60 lines 10-30; Figures 66A-66D; column 110 lines 14-35).

8.	Claim 11 is rejected under 35 U.S.C. l03(a) as being unpatentable over Wong et al. hereinafter Wong (Patent No.: US 8,623,026 B2), in view of Franklin et al. hereinafter Franklin (Patent No.: US 6,327,491 B1), further in view of Iannotti et al. hereafter Iannotti (Pub. No.: US 20080269906 A1).

Regarding claim 11, the combinations of Wong and Franklin do not explicitly teach wherein receiving the selection of the prosthetic implant device includes receiving a cup-shaped glenoid component.
 Iannoti, in an analogous art, teach wherein receiving the selection of the prosthetic implant device includes receiving a cup-shaped glenoid component (Iannotii: [0006]: cup-shaped glenoid component 216).
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant's invention to modify the teachings of Franklin by incorporating creating the tangible representation of a bone which includes receiving a cup-shaped glenoid component as taught by Iannotti for the purpose of comparing pathologic anatomy to normal anatomy in order to provide a suitable solution for pain relief, increased motion, and anatomic reconstruction of the joint (Iannotti: [0002], [0005]).

9.	Claim 12 is rejected under 35 U.S.C. l03(a) as being unpatentable over Wong et al. hereinafter Wong (Patent No.: US 8,623,026 B2), in view of Franklin et al. hereinafter Franklin (Patent No.: US 6,327,491 B1), further in view of Bojarski et al. hereafter Bojarski (Pub. No.: US 20110295378 A1).

Regarding claim 12, the combinations of Wong and Franklin do not explicitly teach
wherein receiving the selection of the prosthetic implant device includes receiving a reverse glenoid component.
Bojarski in an analogous art, wherein receiving the selection of the prosthetic implant device includes receiving a reverse glenoid component (Bojarski: [0684], [0770]:  femoral head or humeral head bearing surface can be derived of an acetabulum or glenoid in one or more directions or the reverse).
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant's invention to modify the teachings of Franklin by incorporating creating the tangible representation of a bone which includes receiving a reverse glenoid component as taught by Bojarski for the purpose of analyzing a patient's joint and to devise and evaluate a course of corrective action (Bojarski: abstract).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metzger et al. (Patent No. US 8070752 B2) relates to pbtaining scan data associated with the joint of a patient, preparing a three-dimensional image of the joint based on the scan data, preparing a pre-operative surgical plan based on the scan data, and preparing an image of a patient-specific alignment guide, and intra-operatively modifying the surgical plan.
Pellegrin et al. (Pub No. U.S. US 20080138781 A1) teaches a surgical training model for use in facilitating training a user of a surgical procedure. The model includes a holder member with a receptacle and an insert member configured for placement within the receptacle of the holder member.
Schoenefeld et al. (Pub No. US 20080161815 A1) conceptually presents a patient-specific alignment guide attachable to a surface of a bone being prepared for receiving a prosthetic implant. The guide includes at least first and second components and a coupling mechanism connecting the first and second components to one another.
White et al. (Pub No. US 20090254093 A1) disclose an orthopedic apparatus includes an alignment guide attachable to one of a femoral joint surface of a femur of a patient. The alignment guide has a patient-specific three-dimensional engagement surface, and at least one guiding portion defining a guiding passage.

11.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146